Citation Nr: 1829684	
Decision Date: 07/11/18    Archive Date: 07/24/18

DOCKET NO.  13-22 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial compensable rating for bilateral hearing loss.

2.  Entitlement to an evaluation in excess of 20 percent for degenerative joint disease of the right knee, prior to November 8, 2012.

3.  Entitlement to an evaluation in excess of 30 percent for degenerative joint disease of the right knee, since November 8, 2012.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Buck Denton, Associate Counsel



INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty with the United States Army from February 1957 to February 1959.

These matters come before the Board of Veterans' Appeals (Board) on appeal from April 2010 and November 2012 rating decisions by the United States Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Unfortunately another remand is required in this case to verify the Veteran's mailing address.  The Board recognizes that the Veteran's claim has been previously remanded; however, while the Board sincerely regrets the additional delay, the Veteran's claim must again be remanded in order to ensure that VA has adequately assisted the Veteran in the development of his claim.

Review of the claims file reveals that the VA has been using an incorrect mailing address.  The mailing address should be "[redacted]" and not "[redacted]."  VACOLS unfortunately notes the Veteran's address as "[redacted]" as does the most recent returned mail.  Google Maps returns both a "[redacted]" and a "[redacted]" for the Veteran's city.  As a result, this is most likely the reason that the Veteran's mail from the VA keeps being returned.

Furthermore, investigation through the VA medical center (VAMC), the Social Security Administration (SSA), and the Veterans Benefits Administration (VBA) reveals that in fact, the address on [redacted] is shown to be the most current.  It is that address which should be utilized in development efforts, unless further information is obtained which shows this address to be no good and another to be valid.

For certainty, on remand, the RO should attempt to contact the Veteran.  He has a phone number of record in VACOLS.  The Board notes that a former neighbor, Ms. S.K., has been authorized to receive information regarding the Veteran's claims and is helping the Veteran with his appeal.  She has an address on [redacted].  Disabled American Veterans (DAV) represents the Veteran.  If the Veteran cannot be reached at his phone number or if his correct mailing address cannot be verified by any other means, Ms. S.K. and/or the DAV should be contacted to assist with verifying the Veteran's information.

The Veteran has requested a hearing before a Veterans Law Judge, to be held at the RO (Travel Board).  Although he initially requested the hearing in connection with his claim for increased rating of the right knee, his representative requested in January 2016 that all issues on appeal be addressed.

In February 2016, the Board remanded the appeal for scheduling of the hearing.  However, it appears that the notices of such were sent to the [redacted] address, which was not the current address of record.  The notices were both returned, and the Veteran did not report for the hearing.  Likewise, in May 2017, the Board remanded the appeal to update the Veteran's address and schedule a hearing.  However, notices to the Veteran were returned to VA.

While the additional delay is regretted, a further remand is required.  The Board may not proceed with an adjudication of the Veteran's claim without affording him an opportunity for a Board hearing.  38 U.S.C.A. § 7107(b) and 38 C.F.R. § 20.700(a).



Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ must contact the Veteran to verify his complete and current mailing address.  All attempts to contact the Veteran must be documented in the claims file.  If the AOJ is unable to contact the Veteran, then the AOJ must then contact the appointed representative and/or the Veteran's former neighbor, Ms. S.K., to request confirmation of the Veteran's contact information.

Once the Veteran's correct address and phone number have been verified, the AOJ should update the claims file and VA filing system.

2.  After verifying the Veteran's correct address, schedule the Veteran for a Travel Board hearing at the RO.  Notice of such should be sent to him at the [redacted] address reflected in SSA, VBA, and VAMC records.  If the RO discovers another potentially valid address, notice may be sent to that location as well.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).






_________________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




